CV-2020-03-0844 OLDFIELD, JOY M. 03/03/2020 14:35:36 PM Page 7 of 7
Case? 5!26-CV-006Ginitnitleaunty Court OF Coa ACas. of 32. PagelD #: 4

Civil Division

  

instructions: Complete the following form and file with the Summit County Clerk of Courts - Civil Divsion, located at:
205 South High Street, 1st Floor, Akron, Ohio 44308.

 

 

 

 

 

 

Case Caption:
Richard Cook et al
Plaintiff
v. Case Number
Springfield Twp, et al.
Defendant INSTRUCTIONS FOR SERVICE

 

 

 

 

To Clerk: You are hereby requestd to make service upon the following by:

x FedEx

Certified Mail
Regular Mail
Sheriff Service (Personal)

Sheriff Service (Personal or Residential}

OOUOOO

Personal Service Process Server:

 

Please Serve the following pleadings: Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to be served:

Name: SPRINGFIELD TOWNSHIP Name: RICHARD JUSTICE

Address 2459 CANFIELD ROAD Address .2498 LAKESIDE DR

Address Address

City Akron State OH Zip 44319 City LAKEMORE State OH Zip 44250

Name: THE VILLAGE OF LAKEMORE Name: CHIEF KENNETH RAY

Address 1400 MAIN STREET Address C/O VILLAGE OF LAKEMORE

Address Address 1400 MAIN ST

City LAKENMORE State OH Zip 44250 City LAKEMORE State OH Zip 44250
s/ Warner Mendenhall 0070165

Attorney for Plaintiff (or pro se litigant) Supreme Ct #

CV Form 014 Rev 1.1 20131002-08/17
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM cMCO Page 1 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 2 of 32. PagelD #: 5

IN THE COURT OF COMMON PLEAS
SUMMIT COUNTY, OHIO

RICHARD T. COOK CASE NO.:
5519 TALLMADGE ROAD

ROOTSTOWN, OH 44272 This is a refiled case

assigned to Judge McCarty

and previous case no.: CV-2018-03-1223
T-M-K KING, INC. JUDGE ALISON McCARTY
5 NORTH ARLINGTON ST.
AKRON, OH 44305
COMPLAINT

and

(JURY DEMAND ENDORSED
WHOLE-SALE BEDDING, INC. HEREON)
2407 COLUMBUS RD. N.E.

CANTON, OH 44705
and

MIDDLEBURY BANC, INC.
5 NORTH ARLINGTON ST.
AKRON, OH 44305

Plaintiffs,
-VS-

SPRINGFIELD TOWNSHIP
2459 CANFIELD ROAD
AKRON, OH 44312

-and-

THE VILLAGE OF LAKEMORE
1400 MAIN STREET
LAKEMORE, OH 44250

-and-

RICHARD JUSTICE
2498 Lakeside Drive
LAKEMORE, OH 44250
CV-2020-03-0844 OLDFIELD, JOYM 03/03/2020 14:35:36 PM Page 2 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 3 of 32. PagelD #: 6

(This individual is sued in his official and )
individual capacity) )
)
-and- )
)
CHIEF OF POLICE KENNETH RAY )
C/O THE VILLAGE OF LAKEMORE )
1400 MAIN STREET )
LAKEMORE, OH 44250 )
)
(This individual is sued in his official and )
individual capacity) )
)
)
Defendants. )
INTRODUCTION
L This case addresses violations and damages stemming from the misconduct of

various officials, individuals, entities, and police officers in connection with the execution of a
search warrant, the removal of property, and the refusal to return property belonging to the
Plaintiffs. These violations were unlawful under state and federal law.

2. This refiled case is based on the same factual allegations as the original case. As
refiled, Susan K. Lindsley is not named as a Plaintiff, and the “Emotional Distress” claim is
removed. Factual allegations regarding Lindsley remain included herein as they provide
necessary and relevant background information relating to the scheme alleged. Officer Jamie
Mizer has been removed as a Defendant, but the factual allegations regarding her actions remain
as her actions were at the direction or to further the mission of her superiors. Other officers were
removed from the Complaint.

PARTIES AND JURISDICTION

3. Plaintiff Richard T. Cook is a citizen of the United States and resides in Portage

County, Ohio.
CV-2020-03-0844 OLDFIELD, JOY 03/03/2020 14:35:36 PM Page 3 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20. 4 of 32. PagelD #: 7

4, Plaintiff Whole-Sale Mattress, Inc., is a corporation, duly licensed and
incorporated in Ohio, having its principal place of business and/or headquarters and/or statutory
agent in Stark County, Ohio.

S. Plaintiffs Middlebury Banc, Inc., and T-M-K King Inc. (hereinafer, “TMK’”’), are
corporations, duly licensed and incorporated in Ohio, having their principal places of business
and/or headquarters and/or statutory agents in Summit County, Ohio.

6. Defendant Springfield Township is a unit of local government organized under
the laws of the State of Ohio. Some of the individual Defendants were acting under the express
and/or implied direction, policies, and approval of Defendant Springfield Township. Springfield
Township is a political subdivision/entity and is subject to being sued under 42 U.S.C. § 1983.

7. Defendant Village of Lakemore is a unit of local government organized under
the laws of the State of Ohio. Some of the individual Defendants were acting under the express
and/or implied direction, policies, and approval of Defendant Village of Lakemore. The Village
of Lakemore is a political subdivision/entity and is subject to being sued under 42 U.S.C. § 1983.

8 Defendant Richard Justice was the Mayor and official policy maker for the
Village of Lakemore and had a duty to perform his duties in a lawful manner and to obey the
Constitution, laws, and statutes of the State of Ohio and the United States. Defendant Justice is a
“person” under 42 U.S.C.§1983 and at all times relevant to this action acted under color of law.
Defendant Justice is sued in his individual and official capacity.

9, Defendant Kenneth Ray was a Springfield Township Police Department Captain,
and/or the Chief of Police for the Village of Lakemore and had a duty to perform his duties in a
lawful manner and to obey the Constitution, laws, and statutes of the State of Ohio and the United

States. Defendant Ray is a “person” under 42 U.S.C.§1983 and acted under color of law.
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 P| Page 4 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 5 of 32. PagelD #: 8

‘Defendant Ray is sued in his individual and official capacity.

10. This action is brought under claims arising under the laws of the State of Ohio,
42 U.S.C. § 1983, and the First, Fourth and Fourteenth Amendments to the United States
Constitution. This action is also brought under 28 U.S.C. §§ 1983, 1985 and 1988 as it is also an
action for compensatory damages, punitive damages, and attorney fees.

FACTS

IL. Richard T. Cook is a local businessman who owns various businesses, including
but not limited to Whole-Sale Bedding, Inc., a mattress manufacturing company, T-M-K King,
Inc., (“TMK”) a property investment company that has, for several years, owned various
investment properties in and around Lakemore, Ohio, and Middlebury Banc, Inc., a private
money lending company that finances the purchases of residential properties.

12. Since approximately 2005, Cook, through his property investment companies,
bought properties in and around Lakemore. By approximately 2011, Cook had purchased several
properties, including commercial properties, single-family homes and lake cottages, and was
leasing such properties to low-income families.

13. Cook’s business ran contrary to Mayor Justice and the Village of Lakemore’s
plans to demolish homes (using grant funding) and to eradicate low-income housing so
properties could be redeveloped into higher end homes.

14. In July of 2012, Mayor Justice attempted to have painting contractors hired by
TMK and a local artist arrested by the Springfield Police department for painting a mural with
the word “Lakemore” on the side of a commercial building owned by TMK. The painters had
begun working when the Springfield Police arrived. The Springfield Police stated that Mayor

Justice told them that the painters did not have a proper permit as required by local ordinance.
CVv-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM cmco Page 5 of 27
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 6 of 32. PagelD #: 9

The Springfield Police stated that if the painters did not immediately cease work, they would be
arrested and taken to jail. Susan Lindsley, a property owner in Lakemore and associate of Cook,
demanded to see a copy of the ordinance that the painters were allegedly violating, but police
could not provide a copy or even cite to the ordinance number. When he could not obtain copies
of the local ordinances, which the Village claimed he was violating, Cook sued the Village on
behalf of TMK. Cook sought copies of the ordinances he was allegedly violating and copies of
the Village of Lakemore’s ordinances in general. It was at this time Cook learned that the Village
of Lakemore does not have a bound copy (or other organized form) of their local ordinances. The
lack of an actual bound or otherwise accessible copy of Lakemore’s ordinances was an issue
during the litigation and a source of consternation for Mayor Justice and the Village of
Lakemore. Lindsley maintained a file with pleadings and other documents related to this
incident and lawsuit.

15, In 2013, Lindsley contracted to purchase a home at 1443 Lake Road in
Lakemore. While determining whether there were any zoning violations against the property,
Lindsley was informed that the home would be torn down by the Village of Lakemore. Lindsley
filed atimely appeal to prevent the demolition. However, and without providing notice or a
hearing, Lakemore destroyed the home. Lindsley thereafter attempted to obtain public records
from the Village of Lakemore to determine why and how Lakemore demolished the home.
Lindsley thereafter filed a Writ of Mandamus to obtain public records to which the Village had
unlawfully denied her access. Lindsley eventually obtained records, which reflect that neither
she nor the homeowners were given proper notice of the alleged violations, condemnation, or
demolition. The destruction of the home violated state and/or federal law. Lindsley investigated

her options relative to a civil lawsuit stemming from Lakemore’s misconduct and had a draft
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM cmco Page 6 of 27
Case: 5:20-cv-O0665-SL Doc #: 1-1 Filed: 03/30/20 7 of 32. PagelD #: 10

Complaint, including state and federal claims, prepared for filing.

16, Throughout 2013 and 2014, Lakemore, through Mayor Justice and other
officials, cited properties owned by and/or through the Plaintiffs for various “housing
violations.” These citations were unfounded or so inconsequential such that the citations were
clearly part of a retaliatory pattern of harassment. Lindsley maintained all records regarding
these searches and citations as further evidence of unlawful harassment by the Village of
Lakemore.

17, In 2015, Lindsley talked with other residents concerned that the Village of
Lakemore had awarded hundreds of thousands of dollars in unbid contracts for the surveying of
properties to be demolished, road work, and other engineering, to one company, CT Consultants,
through CT Consultants’ agent/ employee, John Frola. Lindsley was concerned because these
contracts were not part of a public bidding process and because of the expenditure of taxpayer
dollars. Lindsley thereafter made a public records request for information regarding contracts
between Lakemore and CT Consultants and other related documents. Lindsley compiled
information and created a file specifically containing information regarding CT Consultants and
the Village of Lakemore. In approximately September of 2015, Lindsley determined that
Lakemore Village council had passed a resolution appointing CT Consultants as the Village
Engineer. However, Lindsley could not find records of any bidding process by which CT
Consultants was retained: Lakemore officials continually refused to provide public records and
ordinances as she had requested. Despite assurances stemming from Cook’s 2012 lawsuit
regarding the Village of Lakemore’s ordinances (and the proposed wall mural), the Village of
Lakemore had still not organized, bound, or otherwise make their ordinances accessible or

decipherable to the public.
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM CMCO Page 7 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 8 of 32. PagelD #: 11

18, Lindsley ran for Mayor of the Village of Lakemore in November 2015. Cook
publicly supported her candidacy. At a “candidates’ night,” whereby the public is invited to hear
the candidates speak and to ask the candidates questions, Lindsley again brought up the
contracts between CT Consultants and the Village of Lakemore, and issues regarding the lack of
access to public records and the Village’s ordinances. Lindsley raised these concerns as
campaign issues as they were matters of public concern. Lindsley had raised these issues
repeatedly in the past and was running for office, in part, to call attention to the Village of
Lakemore’s methods and lack of transparency.

19, Springfield Township Police Officer Jamie L. Mizer was an employee or agent
for Springfield Township and had to perform her duties in a lawful manner and to obey the
Constitution, laws, and statutes of the State of Ohio and the United States. Defendant Mizer is a
“person” under 42 U.S.C.§1983 and acted under color of law.

20, The actions of Officer Mizer described hereafter were performed at the direction
or to further the interests of her superiors, i.c., Mayor Justice and Captain Ray, who have final
policymaking authority for the Village of Lakemore and Springfield Township, respectively.

21. In December 2015, Officer Mizer went to Lakemore resident Andrew Miller’s
home. Miller had not contacted the police or requested any police assistance. When Officer
Mizer went to Miller’s home, Miller’s home was in a tax foreclosure. Officer Mizer discussed
the terms of Miller’s homeownership with him and that Lindsley had sold Miller his home.
Officer Mizer implied Lindsley or Cook had defrauded Miller. After speaking with Miller,
Officer Mizer then spoke with Springfield Township Captain Ken Ray. Captain Ray indicated
that he and Village officials had been investigating Lindsley and Cook since approximately 2012

for possible fraudulent real estate transactions. Ray could not find any evidence of a crime, and
CV2020-03-0844 = Cacé"'B20-cV-00665-SL DOCH Let Eled: 03/30/20 9 of 32. PagelD #: 129° 9%”

which would be necessary to bring any criminal charges against them.

22. Despite the absence of any criminal wrongdoing, Springfield Police Capt. Ray
assigned part-time Springfield Patrol Officer Mizer to the full-time job of investigating Lindsley
and Cook, without regard for the fact that Mizer was a Patrol Officer and not a detective and Ray
was aware she had no experience or training in real estate fraud.

23. Since the Village of Lakemore had been declared in a state of Fiscal Emergency,
the Village could not maintain their Police Dept. and had contracted with Springfield Township
for policing services. As Captain of the Springfield Police Department, and the former Police
Chief for the Village of Lakemore, Capt. Ray answered directly to, and obtained directives from,
Lakemore Mayor Justice. After exiting Fiscal Emergency, Lakemore cancelled their contract, and
reopened the Lakemore Department, again with Ray as Chief.

24, With no training relevant to real estate transactions or real estate fraud, Officer
Mizer concluded that Lindsley .had defrauded Miller out of seven thousand five hundred dollars
($7,500.00).

2. Thereafter Officer Mizer, along with Captain Ray and Mayor Justice, used this
allegation of “fraud” to embark on a course of outright harassment and unlawful persecution.
Though no other homeowners had contacted the police or complained of any fraud, Officer
Mizer went to several Lakemore homes under the guise of an expanded criminal investigation.

26. In January 2016, Officer Mizer approached Samantha Becker regarding the
purchase of her home from Cook’s company, TMK. Becker had not requested police assistance
nor had she any reason to believe that she had been the victim of fraud relative to the purchase of
her home. Despite Becker not requesting or needing police assistance, Officer Mizer visited

Becker and questioned her regarding the terms of her home purchase. Initially Officer Mizer
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PI Page 9 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 10 of 32. PagelD #: 13

called Becker’s attention to one of the purchase documents that reflected Becker had obtained a
loan from the Veterans’ Administration. Officer Mizer told Becker that Officer Mizer was
investigating the V.A. loan as it may have been fraudulent and a crime. Becker was shocked at
the implication she had somehow fraudulently obtained a V.A. loan. Officer Mizer’s
investigation then shifted to forgery. Officer Mizer questioned Becker regarding her signature on
many of the purchase documents, including but not limited to the mortgage. According to Officer
Mizer, Becker stated that her signatures had been forged on the real estate documents. (Becker,
has since stated that she never told Officer Mizer that her signatures were forgeries.)

27. Officer Mizer either fabricated Becker’s allegation that her signatures were
forged, or Officer Mizer pressured Becker into lying about forged signatures by making the
thinly veiled threat of criminal prosecution stemming from Becker’s “fraudulent” V.A. loans. In
either event, Becker’s signatures were not forged and Officer Mizer knew this.

28. Despite knowing that no fraud or forgery had occurred, Springfield Officer
Mizer used this allegation of forgery to obtain search warrants for a“pattern of criminal activity.”
Officer Mizer drafted an affidavit to support the search warrant which improperly included
inferences and conclusions that usurped the authority of the Court. The facts in Officer Mizer’s
affidavit were not empirical facts but undisclosed conclusions. Officer Mizer also fully knew the
documents regarding Becker’s home purchase were between Becker and TMK, Inc., located
at 5 North Arlington Street, Akron, OH, 44305. Despite this, and to further the Defendants’
conspiracy to harm the Plaintiffs, Officer Mizer obtained a search warrant for TMK’s offices,
Cook’s private residence, and Lindsley’s private residence although there was not an allegation
by Mizer that evidence of an alleged crime might be found at those locations.

29. The search warrant requested by Officer Mizer was manifestly overbroad and
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 cmco Page 10 of 27
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 11 of 32. PagelD #: 14

unreasonable, authorizing the police to take: “Quit Claim Deeds, Conveyances, Private
Mortgage Loans, Property Tax Records, Personal Identification records of victims, Eviction
Notices, Warranty Deeds, Deeds in Lieu of Foreclosure, and other real estate related documents
recorded through Summit County Fiscal Office, Summit County Court of Common Pleas, and
Akron Municipal Court, Log Books, Records, Payment Receipts, Notes, Customer Identification
Records, Ledgers, Passwords, Software Programs, and other records relating to the
transportation ordering, and distribution of property and personal identification or electronic
media regarding real estate transactions, Lock Boxes, Safes, or any item used to Preserve,
Conceal, or Protect Documents and Maintain control of illegal personal identification
documents, real estate record listed in part 1 , or documentary evidence, U.S. Currency stored
and obtained through the commission of illegal activities, Indication of Occupancy, Residency,
and/or ownership of the premise described above or vehicles located thereon. Including but not
limited to utility bills, telephone bills, cancelled envelopes, keys, titles, and vehicle registrations
belonging to suspects, and victims, any and all telephones, including memory devices and
associated peripheral equipment, including automatic dialers, speed dialers, programmable
telephone dialing or signaling devices, electronic tone generating devices: any and all computer
hardware, including but not limited to, computer; hardware bearing the make (unknown),
central processing units, external and internal drives and external storage equipment or media,
terminals or video display units, together with peripheral equipment such as keyboard, printers,
modems, or acoustic couplers, automatic dialers, speed dialers, or signaling devices, electronic
tone generating devices, any and all computer or data processing software, or data including,
but not limited, hard disks, floppy disks, cassette tapes, video cassette tapers [sic], magnetic

tapers[sic], integral RAM or ROM units, and any other permanent or transient storage devices;

10
CV-2020-03-0844 OLDFIELD, JOY 03/03/2020 14:35:36 PM Page 11 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 12 of 32. PagelD #: 15

the following records or documents contained on paper in handwritten, typed, photocopied, or
printed form, or stored on many other type of media, including but not limited to, telephone and
communications activity and service Billing records, computer electronic and voice mail system
information, access numbers, passwords, personal, identification numbers (PINS), telephone and
address directories, logs, notes, emails, memoranda and correspondence relating to the
operation of the electronic equipment or other media or software listed herein, any electronic
and voice mail systems, information reflecting the use of a credit card or credit services to

obtain property goods or services, any and all other fruits and instrumentality's of crimes related
to: 2913.42, 2913.02, 2913.31M, 2913.43, 2913.49, data that will be contained on cassette tapes,
video tapes, and in electronic and machine-readable media which in not readable by the Affiant
and authorized officials assisting is the search in it's present state, authorization is given to these
persons to seize, listen to, read, review, copy and maintain the above described property, and to
convert it to human-readable form as necessary, being advised that data stored in computer and
telephone memory machines may be lost if disconnected from the electrical power source.”

30. Based on the misrepresentations in Officer Mizer’s affidavit and search warrant,
on March 16, 2016 dozens of law enforcement agents raided Cook’s home, Lindsley’s home, and
the Middlebury Banc and TMK offices.

31. The raid at Lindsley’s home was egregious. The officers conducted the search as
if they were raiding the home of a notorious drug dealer. Approximately eight officers burst into
Lindsley’s home, without first knocking and announcing, in full gear and with assault weapons.
Lindsley was home with her children, (G.M., age 5; R.M., age 8; Jeanna Butler, 18; Joshua
Novisky, 19; and Jacob Novisky, 23). The officers swarmed the interior of the home and awoke

the sleeping children while brandishing assault weapons. During the raid, Springfield officers

1]
CV-2020-03-0844 OLDFIELD, JOY Mf 03/03/2020 14:35:36 P| Page 12 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 13 of 32. PagelD #: 16

could be heard speaking with Mayor Justice on the telephone, informing him of the progress of
the search and communicating with him regarding details of the raid.

32, The Springfield Police, including but not limited to Captain Kenneth Ray, Jamie
Mizer, James McKnight and approximately five (5) other Springfield Township John Doe
Officers took every piece of paper, writings, journals, documents, letters, and several books from
Lindsley’s home. The Springfield Police Defendants seized computers, cell phones, family
videos, coloring books, newspaper clippings, recipes, children’s school papers and report cards,
greeting cards, photographs, children’s books, family records, the personal identification
documents of everyone in the household, and tax, educational, medical, and social security
documents belonging to not only members of the household, but also over two dozen other
individuals. The documents taken included Lindsley’s files regarding CT Consultants and the
Village of Lakemore; the documents regarding Mayor Justice, Captain Ray and the Springfield
Police seizure of Dupert’s truck; the records and information regarding the demolished Village
of Lakemore home which also included an unfiled civil Complaint; Lindsley’s campaign
materials (campaign signs, materials from the Board of Elections, postcards, campaign literature,
and letters to the editors of local newspapers). The breadth and volume of records, ite personal
property, business information, and other documents taken was well beyond the scope of the
original search warrant.

33. The Springfield Police took personal documents such as health insurance and
medical records, cameras, computers, DVD players, and camcorders from Cook’s home. The
Springfield Police also took Cook’s and his wife’s cell phones; two video recorders; $247,000 in
cash from a safe, $342 cash from Mrs. Cook (Plaintiffs note that the Springfield Police search

warrant inventory sheet inaccurately states $232,062 was seized.). The breadth and volume of

12
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 cmco Page 13 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 14 of 32. PagelD #: 17

records, items, personal property, and other documents taken was well beyond the scope of the
original search warrant.

#4. The Springfield Police also took a U-Haul truck-full of property from Cook’s
place of business. They took filing cabinets of business records, supplier invoices and contracts,
franchise agreements, customer records, drawings, plans, statements, accounts payable records,
accounts receivable records, sign making machinery, campaign signs, printers, office equipment,
computers, property records such as insurance, title searches, settlement statements, leases, keys,
utility bills, tax records, promissory notes, mortgages, deeds, rent records and other property and
documents. The Springfield Police also took DVD hard drives from the security camera system,
which would have included surveillance video of the raid. The property seized because of the
three searches was taken to an empty building in Lakemore, behind the Municipal Building,
except for the cash, which was kept at the Springfield Township Police Department.

35. Multiple Officers went about the small community stating Cook and Lindsley
had been arrested and charged with “500 felonies.”

36. Cook could not operate his business, as he had no capital with which to
purchase materials and inventory. Cook had to lay off employees. Cook did not know what bills
needed to be paid, or who owed his companies money. Cook did not know which tenants had
paid rent, or which customers of his business had outstanding balances. Some tenants quit paying
the rent because they were told by Officer Mizer and others that Cook’s bank accounts were
frozen and his assets seized, and that although he had no criminal background, he was going to
prison. Middlebury Banc, Inc. could not conduct its business since the Defendants had taken
possession of all of Middlebury Banc, Inc.’s records and computers.

37. Lindsley and Cook retained counsel to help them regain possession of their
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM cMcO Page 14 of 27
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 15 of 32. PagelD #: 18

property. For two months Springfield Township refused to return any property although they had
obviously taken possession of documents and records with nothing to do with any alleged
unlawful business scheme. It was not until May of 2016 when Springfield Township released a
few items such as some personal identification documents, (newly broken) computer equipment,
and boxes containing miscellaneous mail and catalogues.

38. On or about May 23, 2016 a Complaint was filed to recover the unlawfully
seized property. After much haranguing, Cook and Lindsley were permitted to survey the
evidence room and to mark documents necessary to conduct business. However, once inside the
evidence room, Cook and Lindsley discovered records from Whole-Sale Beddings, Inc.,
Middlebury Banc, Inc., TMK, Lindsley’s residence, and Cook’s residence had been
disorganized and intermingled so it was impossible to identify, let alone retrieve, the necessary
information and records. Not only were clearly marked files taken out of order and/or misplaced,
documents and papers within folders were misplaced or missing altogether.

39. By August of 2016, the Summit County prosecutor had communicated to the
Springfield Police they had no objection to Springfield Township returning Cook’s money. Still,
Springfield Township refused to return Cook’s funds and other property until April of 2017, at
which time Springfield Township agreed to return the seized ite

AO. On or about April 16, 2017, Officer Mizer returned $217,062 in cash to Cook at
the Springfield Township offices. However, Springfield Police Department’s inventory sheet
acknowledges that they seized $232,062. Neither Officer Mizer nor Springfield Township could
account for the missing money.

41. Officer Mizer did, however, acknowledge that Cook’s cell phone had apparently

been stolen from the evidence room, and that his two camcorders were missing. Numerous

14
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PI Page 15 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 16 of 32. PagelD #: 19

documents were also selectively removed from files, such as Samantha Becker’s original
mortgage note, leases, letters, and miscellaneous documents. Lindsley’s laptop computer had
also been broken, and her computer monitors were not returned. The hard drive from Middlebury
Banc, Inc’s., Whole-Sale Mattress’, and TMK’s security system had been removed so all video
evidence of the raid was gone. Software for the sign making equipment was not returned. Dozens
of Lindsley’s campaign signs were also missing, even the large 4’x8’ signs.

4). Another example of how far the Defendants would go to harass and damage the
Plaintiffs borders on the absurd. As indicated, Cook owned various properties, including rental
properties, in and around Lakemore. Occasionally, Cook initiated eviction proceedings against
tenants. Cook initiated one such eviction proceeding against tenant Kelli Bishop based on
Bishop’s failure to pay rent. At the eviction proceedings, Bishop showed up with Officer Mizer.
Officer Mizer, on Village of Springfield Police letterhead, filed pleadings and otherwise
represented Bishop. The reason Bishop failed to pay Cook’s rent was because Officer Mizer told
Bishop that “if I were you, I wouldn’t pay him ( Cook) rent.”

43, On or about February 19, 2016, Cook began eviction proceedings against
Lakemore resident Howard Houston. Upon learning of this eviction proceeding, Officer Mizer
intervened on behalf of Houston although Houston had a warrant for his arrest at the time of the
eviction proceedings. Again, Officer Mizer, having never attended law school and not an
attorney, filed pleadings in the eviction matter using Springfield Township letterhead. Officer
Mizer also engaged in ex parte communications with the Magistrate Judge and appeared on
behalf of Houston in Court.

4. Because of Officer Mizer’s conduct, Cook complained to the Ohio Supreme

Court Disciplinary Council that Officer Mizer was engaged in the unauthorized practice of law.

15
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 P Page 16 of 27
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 17 of 32. PagelD #: 20

The Ohio Supreme Court Disciplinary Council agreed with Cook and made the determination
that Officer Mizer was engaging in the unauthorized practice of law. The Ohio Supreme Court
declined to prosecute Officer Mizer, however, based on the Springfield Police Department
assurance to the Supreme Court these were isolated incidents.

45, Mayor Justice, Captain Ray, and other Defendants conspired to destroy Cook,
and his businesses through an abuse of their authority and power.

46, In June 2016, Officer Mizer and other Defendants initiated a different tact to
harm the Plaintiffs. Officer Mizer again went to Andrew Miller and suggested that he file a civil
lawsuit.

47. Springfield Officer Mizer repeatedly met with Miller’s counsel on behalf of
Miller and provided Miller’s counsel with the “Facts” which were contained in aseparate civil
Complaint filed against Cook and Lindsley. Officer Mizer, acting under color of law, continued
to meet with these attorneys, providing them with confidential information she had discovered
from the materials improperly obtained through the raid. Upon information and belief, Officer
Mizer directed various individuals in and around Lakemore to file some sort of civil Complaint
against Cook or Lindsley. Officer Mizer selectively removed documents and records from the
evidence room which were used to draft (4) four more civil lawsuits against Lindsley and Cook,
Lindsley’s son Jacob Novisky, Cook’s son Kevin Cook, Middlebury Banc. Inc., Shady Lane
LLC, T-M-K King, Inc., Summit Non-Profit Housing, Inc., Middlebury Redevelopment Inc., and
John Does 1-10. These lawsuits included, but were not limited to, these allegations:

- Lauren Gowin alleged there was mold in her apartment, and it made her sick. Her

Complaint was amended to include Gowin’s live-in boyfriend, who claimed the

mold also made him and their cat sick.

16
CV-2020-03-0844

3.

OLDFIELD, JOY M 03/03/2020 14:35:36 Page 17 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 ‘18 ‘of 32. PagelD #: 21

Richard Berger alleged in part he was also sick from conditions in his apartment,
including either mold and/or lead paint. Mrs. Berger refused to participate in this
lawsuit. The Berger’s children were tested and found free of mold and lead and
had no physical symptoms or injuries. Ultimately, and Mrs. Berger confided to
Lindsley that Officer Mizer and Mayor Justice prompted them to file their lawsuit.
Plaintiff Andrew Miller’s suit alleged in part he was defrauded, and Cook
slandered him, however he later denied making most of the allegations included in
the complaint.

Plaintiff Samantha Becker claimed she did not sign the real estate documents, and
that her signature was forged; she later recanted these allegations, however,
stating that she did sign documents. Becker has also denied ever telling Officer
Mizer she alleged her signatures were forged.

Plaintiff Kevin Dupert, although he had no documentation to support his claims,
alleged in part he was cheated out of a potential future interest in real estate, and
that Cook or Lindsley improperly evicted him and “converted his 1982 model
console television for their own use.” Unfortunately, Dupert has since passed
away from chronic methamphetamine use while running on foot from police
officers attempting to apprehend him for driving without a license.

The aforementioned lawsuits were brought by the same attorneys who

represented Officer Mizer in her bankruptcy. Remarkably, Officer Mizer met with these

attorneys on behalf of all (7) seven civil plaintiffs on an ongoing basis. All five (5) of these civil

Complaints were eventually dismissed by Plaintiffs, some of whom have apologized for suing.

5S.

Officer Mizer devoted many months to a what can only be described as a

17
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 74:35:36 PM CMCO Page 18 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 19 of 32. PagelD #: 22

campaign on behalf of Mayor Justice and Captain Ray to destroy Lindsley, Cook, and their
businesses. Officer Mizer spent hundreds of taxpayer hours locating and interviewing current and
former tenants of Cook, business associates, and calling over 4,000 individuals who had
purchased mattresses at Cook’s retail locations. Springfield Township Officer Mizer identified
herself as a Springfield Township Police Officer investigating the mattress store. She questioned
tenants about their homes in depth, advised tenants not to pay rent, informed them they would
have to move because Cook’s assets were frozen, and that Cook was going to prison. She also
met with many agencies with whom Cook or Lindsley had business dealings, such as the Akron
Metropolitan Housing Authority, the Department of Neighborhood Assistance, and the Summit
County Fiscal Office. Mizer told each person and/or entity that Lindsley and Cook were
committing fraud.

56. These Defendants, unlawfully took possession of Plaintiffs’ property, refused to
return the property even after whatever legal justification the Defendants were relying upon had
expired or was no longer legally valid, and to this day have failed to return funds and property

belonging to the Plaintiffs. The Defendants are continuing in their violation of Plaintiffs’ rights.

 

FIRST CAUSE OF ACTION
IHegal Search and Seizure
57. Paragraphs | through 56 are incorporated by reference as if rewritten.
58. The actions of Defendants constituted an unlawful and unjustifiable search of

Plaintiffs’ home/business/premises and an unlawful seizure of Plaintiffs’ property. The
Defendants’ actions were deliberately indifferent, reckless, wanton and shocking to the
conscience, which deprived Plaintiffs of their civil rights as secured by the Fourth, Fifth and
Fourteenth Amendments to the United States Constitution and through 42 U.S. C. §1983. The

Defendants’ unlawful searches and seizures also violated the laws of the State of Ohio and the

18
CV-2020-03-0844 OLODFIELD, JOY M 03/03/2020 14:35:36 PM CMCO Page 19 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 20 of 32. PagelD #: 23

Ohio Constitution and were willful, wanton, reckless, malicious and without legal justification.
59. As a direct and proximate result of Defendants wrongful conduct Plaintiffs

sustained injuries, damages and a violation of their rights.

 

 

SECOND CAUSE OF ACTION
First Amendment Retaliation
&. Paragraphs 1 through 59 are incorporated by reference as if rewritten.
61. The Plaintiffs engaged in activities protected under the First Amendment to the

United States Constitution. The Defendants unlawfully retaliated against the Plaintiffs based on
the Plaintiffs’ exercise of their First Amendment rights. The Defendants actions deprived
Plaintiffs of their civil rights as secured by the First Amendment to the United States
Constitution and through 42 U.S.C. §1983. The Defendants’ actions also violated the laws of
Ohio and the Ohio Constitution and were willful, wanton, reckless, malicious and without legal
justification.

62. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

 

 

THIRD CAUSE OF ACTION
Due Process - Procedural and Substantive
63. Paragraphs 1 through 62 are incorporated by reference as if rewritten.
4. The Defendants’ actions and omissions constitute adenial of Plaintiffs’ rights

as secured by the Fifth and Fourteenth Amendments to the United States Constitution.
Plaintiffs were unlawfully denied their property and liberty rights and/or interests without proper
or adequate procedures. Plaintiffs were also denied fundamental rights, including but not limited
to the right to privacy. The Defendants’ actions deprived the Plaintiffs of their civil rights as

secured by the Fifth and Fourteenth Amendments to the United States Constitution and through

19
CV-2020-03-0844 OLDFIELD, JOY ™ 3/03/2020 14:35:36 Page 20 of 27

Case: 5:20-cv-00665-SL Doc # 1-1 Filed: 03/30/20 21 of 32. PagelD #: 24

42 U.S.C. §1983. The Defendants’ actions also violated the laws of Ohio and the Ohio
Constitution and were willful, wanton, reckless, malicious and without legal justification.

6. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

 

 

FOURTH CAUSE OF ACTION
Denial of Access to Courts
6. Paragraphs 1 through 65 are incorporated by reference as if rewritten.
67. As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs

were denied their ability to access a court of law. The Defendants’ unlawful conduct included,
but is not limited to, taking and withholding property and information so Plaintiffs were denied
their right to access courts of law as protected by the First Amendment. The Defendants actions
deprived Plaintiffs of their civil rights as secured by the First Amendment to the United States
Constitution and through 42 U.S.C. §1983. The Defendants’ actions also violated the laws of
Ohio and the Ohio Constitution and were willful, wanton, reckless, malicious and without legal
justification.

68. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

 

FIFTH CAUSE OF ACTION
Abuse of Process
@. Paragraphs 1 through 68 are incorporated by reference as if rewritten.
70. The Defendants improperly used civil and criminal legal proceedings for an

unintended, malicious, or perverse reason and for which those proceedings were not intended.
The Defendants had an improper and ulterior motive in using these processes. As a direct and

proximate result of the Defendants’ misconduct, the Plaintiffs were damaged and otherwise
CV-2020-03-0844 OLDFIELD, JOY 4 03/03/2020 14:35:36 Page 27 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 22 of 32. PagelD #: 25

sustained losses. The Defendants’ actions deprived Plaintiffs of their civil rights as secured by
the United States Constitution and through 42 U.S.C. §1983. The Defendants’ actions also
violated the laws of Ohio and the Ohio Constitution and were willful, wanton, reckless,

malicious and without legal justification.

71. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

 

SIXTH CAUSE OF ACTION
Civil Conspiracy
2. Paragraphs 1 through 71 are incorporated by reference as if rewritten.
B. The Defendants engaged in a malicious combination to damage, harm, and

otherwise deny the Plaintiffs their civil rights, through improper means as set forth herein. As a
direct and proximate result of the Defendants’ conspiracy, the Plaintiffs were harmed, damaged,
denied their civil rights and otherwise sustained losses. The Defendants’ conspiracy also
deprived Plaintiffs of their civil rights as secured by the United States Constitution and through
42 U.S.C. §1983. The Defendants’ conspiracy also violated the laws of Ohio and the Ohio
Constitution and was willful, wanton, reckless, malicious and without legal justification.

A. As a direct and proximate result of the Defendants’ conspiracy, the Plaintiffs

sustained injuries, damages and a violation of their civil rights.

 

SEVENTH CAUSE OF ACTION
Spoliation of Evidence
7. Paragraphs 1 through 74 are incorporated by reference as if rewritten.
76. The Defendants knew pending or probable litigation involving the Plaintiffs and

the Defendants knew litigation existed or was probable. Despite this, the Defendants engaged in

the willful destruction of evidence with the design to disrupt Plaintiffs’ litigation. Defendants’

21
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM CMCO Page 22 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 23 of 32. PagelD #: 26

destruction of evidence has disrupted Plaintiffs’ case and damages have been proximately
incurred because of Defendants’ acts. The Defendants’ spoliation also violated the laws of Ohio
and the Ohio Constitution and was willful, wanton, reckless, malicious and without legal
justification.

77. As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs
sustained injuries, damages and a violation of their civil rights.

EIGHTH CAUSE OF ACTION
Monell Claim: Springfield Township and Village of Lakemore

B. Paragraphs | through 77 are incorporated by reference as if rewritten.

dD. The Defendants Springfield Township and Village of Lakemore had policies,
practices and customs that violated Plaintiffs’ rights. The Village of Lakemore adopted a policy
of failing to maintain an organized and accessible version of their ordinances. This policy not
only resulted in Lakemore officials making up local “laws” as they went along, but also resulted
in individuals not knowing what was permitted or prohibited under Lakemore ordinances. To the
extent this absence of ordinance organization, verification, and access was not an official policy
of Lakemore, it was a custom of practice. Similarly, Springfield Township had a custom, policy
and/or practice of permitting its police to engage in conduct contrary to the laws of the State of
Ohio and the Constitution of the United States as set forth herein. Springfield Township and the
Village of Lakemore have pervasive and long-standing customs and practices that violate
individuals’ Constitutional rights and were foreseeable. The Village of Lakemore and Springfield
Township also failed to adequately train, screen supervise and discipline their police and other
officials. When it became apparent to both Springfield Township and the Village of Lakemore
that their officers were not adequately trained, disciplined, supervised or screened, these

municipal entities failed to take remedial measures, thus all but guaranteeing the violation of

22
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM cmco Page 23 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 24 of 32. PagelD #: 27

rights such as those suffered by the Plaintiffs. Last, Mayor Justice’s and Captain Ray’s directives
and instructions to Officer Mizer vis a vis the Plaintiffs was unconstitutional and made by
individuals with final decision-making authority. Under these circumstances, these policymakers
subjected the Village of Lakemore and Springfield Township to liability under Monell v. Dept of
Soc. Servs., 436 U.S. 658, 701 (1978).

80. As a direct and proximate result of the Village of Lakemore and Springfield

Township’s misconduct, the Plaintiffs sustained injuries, damages and aviolation of their civil

 

 

rights.
NINTH CAUSE OF ACTION
Tortious Interference with a Business Relationship/Contract
81. Paragraphs 1 through 80 are incorporated by reference as if rewritten.
82. The Defendants were aware of the existence of valid contracts and/or business

relationships which had the existence of a recognizable economic expectancy between the
Plaintiffs and various third parties. The Defendants intentionally and improperly interfered with
these contracts, business relationships and/or economic expectancies. As a direct and proximate
result of Defendants’ interference, the Plaintiffs sustained measurable monetary damages. The
Defendants’ tortious interference also violated the laws of Ohio and the Ohio Constitution and
was willful, wanton, reckless, malicious and without legal justification.

83. As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs
sustained injuries, damages and a violation of their rights.

TENTH CAUSE OF ACTION
Willful, Wanton, Reckless, Malicious Conduct

Paragraphs | through 83 are incorporated by reference as if rewritten.

The Defendants engaged in actions and omissions, that constituted willful,

23
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PI CmMCcO Page 24 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 25 of 32. PagelD #: 28

wanton, reckless and/or malicious conduct. Their conduct was so egregious it precludes them
from being entitled to the defenses and immunities in Ohio Revised Code § 2744.01, et seq.
86. As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs

sustained injuries, damages and a violation of their rights.

ELEVENTH CAUSE OF ACTION
Failure to Intervene

87. Paragraphs | through 86 are incorporated by reference as if rewritten.

88. The Defendants knew or should have known that other Defendants were
violating Plaintiff's rights as protected under the United States Constitution and the laws of the
State of Ohio. These Defendants also had the opportunity to stop the violation of Plaintiffs’ rights
and/or the ability to prevent the violations from continuing. Despite this knowledge and
opportunity, these Defendants failed to take affirmative steps to prevent the Plaintiffs from
having their rights further violated.

89, As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs

sustained injuries, damages and a violation of their rights.

TWELFTH CAUSE OF ACTION
Defamation: Libel and Slander - Per Se and Per Quod and False Light

90. Paragraphs 1 through 89 are incorporated by reference as if rewritten.

91. The Defendants repeatedly made false statements about the Plaintiffs to third
parties while not having the legal privilege to do so. The Defendants made these false statements
knowingly and/or maliciously and/or with a reckless disregard for the veracity of the statements.
Some of the Defendants’ false statements regarding the Plaintiffs were defamatory per se
because they carried a presumption of falsity, while other statements were defamatory per quod

in that Plaintiffs can establish special harm and damages flowing from Defendants’ defamatory

24
CV-2020-03-0844 OLDFIELD, JOY 03/03/2020 14:35:36 PM CMCO Page 25 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 26 of 32. PagelD #: 29

statements. The Defendants also engaged in an unlawful invasion into Plaintiffs’ private matters
thus violating Ohio’s false light laws. The Defendants’ misconduct as set forth herein also
violated other laws of the State of Ohio and the Ohio Constitution and was willful, wanton,
reckless, malicious and without legal justification.

2. As a direct and proximate result of the Defendants’ misconduct, the Plaintiffs

sustained injuries, damages and a violation of their rights.

THIRTEENTH CAUSE OF ACTION

Conversion
9. Paragraphs 1 through 92 are incorporated by reference as if rewritten.
4. Based on the facts set forth herein, the Defendants initially engaged in the

wrongful act of conversion when they improperly took and maintained possession of Plaintiffs’
property over which they had no legal right.

9S. The Defendants have continued to commit the tort of conversion because they
have possessed Plaintiffs’ property beyond any legal right to do so. Defendants have refused to
return Plaintiffs’ property despite the fact that Plaintiffs have demanded the return of their
property, and Plaintiffs have suffered and continue to suffer damages because of Defendants’

conversion.

%, As a direct and proximate result of the Defendants’ conversion, the Plaintiffs

sustained injuries, damages and a violation of their rights.

DAMAGES
97. Paragraphs 1 through 96 are incorporated by reference as if rewritten.
8. As a direct and proximate result of the Defendants’ acts, omissions and

misconduct, the Plaintiffs suffered losses, damages, incurred attorney fees, and suffered

violations of their rights as secured by the State of Ohio and the United States Constitutional.
CV-2020-03-0844

OLDFIELD, JOY M 03/03/2020 14:35:36 PM CMCO Page 26 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 27 of 32. PagelD #: 30

Plaintiffs also suffered losses, damages and other injuries and economic and non-economic

losses, some or all of which may be permanent.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for this Court:

(A)

(B)

(C)

(D)

(E)

Award Plaintiffs compensatory and consequential damages for all the injuries and
damages identified in an amount to be shown at trial;

Award punitive damages against the individual Defendants in an amount to be
shown at trial;

Equitable relief, including without limitation, that the Village of Lakemore and
Springfield Township be made to return all of Plaintiffs’ property, and to
promulgate, adopt, train, maintain and enforce policies to prevent future instances
of the misconduct described;

Award Plaintiffs reasonable attorneys’ fees and costs of this action and other costs
that may be associated with this action; and

Grant Plaintiffs other relief this Court deems equitable, necessary, and just.

Respectfully Submitted,

/s/ Warner Mendenhall

Warner Mendenhall, 0070165

Brian Unger, 0096884

The Law Offices of Warner Mendenhall, Inc.
190 North Union Street, Suite 201

Akron, Ohio 44304

330.535.9160; f 330.762.9743
warner@warnermendenhall.com
brian@warnermendenhall.com

Attorneys for Plaintiff

26
CV-2020-03-0844 OLDFIELD, JOY M 03/03/2020 14:35:36 PM CMCcO Page 27 of 27

Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 28 of 32. PagelD #: 31

JURY DEMAND

Plaintiffs demand a trial by jury on all issues so triable.

/s/ Warner Mendenhall.
Warner Mendenhall, 0070165
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 29 of 32. PagelD #: 32
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0844

RICHARD T COOK
5519 TALLMADGE ROAD
Rootstown, OH, 44272

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

CHIEF OF POLICE KENNETH RAY
C/O THE VILLAGE OF LAKEMORE
1400 MAIN STREET

Lakemore, OH 44250

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

WARNER MENDENHALL
190 N. UNION ST.
SUITE 201

AKRON, OH 44304

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 30 of 32. PagelD #: 33
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0844

RICHARD T COOK
5519 TALLMADGE ROAD
Rootstown, OH, 44272

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

RICHARD JUSTICE
2498 Lakeside Dr
Lakemore, OH 44250

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

WARNER MENDENHALL
190 N. UNION ST.

SUITE 201

AKRON, OH 44304

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-0O0665-SL Doc #: 1-1 Filed: 03/30/20 31 of 32. PagelD #: 34
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0844

RICHARD T COOK
5519 TALLMADGE ROAD
Rootstown, OH, 44272

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

WARNER MENDENHALL
190 N. UNION ST.

SUITE 201

AKRON, OH 44304

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00665-SL Doc #: 1-1 Filed: 03/30/20 32 of 32. PagelD #: 35
IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0844

RICHARD T COOK
5519 TALLMADGE ROAD
Rootstown, OH, 44272

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

VILLAGE OF LAKEMORE
1400 Main St
Lakemore, OH 44250

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

WARNER MENDENHALL
190 N. UNION ST.
SUITE 201

AKRON, OH 44304

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
